


Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of May 16, 2008 (the
“Agreement”) is entered into among Great Plains Energy Incorporated, a Missouri
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as Syndication
Agent and Bank of America, N.A., as Administrative Agent entered into that
certain Credit Agreement dated as of May 11, 2006 (as amended or modified from
time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.  The Credit Agreement is hereby amended as follows:


(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:


“Aquila” means Aquila, Inc., a Delaware corporation.


“Aquila Acquisition” means the acquisition of Aquila by the Borrower pursuant to
the terms of that certain Agreement and Plan of Merger dated as of February 6,
2008 by and among the Borrower, Aquila, Gregory Acquisition Corp. and Black
Hills Corporation, as amended or modified.


(b)           Section 6.12(xiv) of the Credit Agreement is hereby amended to
read as follows:


(xiv)  Liens on (including Liens arising out of the sale of) accounts receivable
and/or contracts which will give rise to accounts receivable of KCPL, Strategic
Energy, L.L.C. and, following the consummation of the Aquila Acquisition,
Aquila; and other Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of the
Borrower or any Subsidiary in an aggregate amount not at any time exceeding
$10,000,000.


(c)           The proviso in Section 6.16 of the Credit Agreement is hereby
amended to read as follows:


provided, that (a) the foregoing provisions of this Section 6.16 shall not
prohibit the Borrower or any Significant Subsidiary from entering into any debt
instrument containing a total debt to capitalization covenant, (b) Strategic
Energy, L.L.C. may be a party to a credit agreement restricting its ability to
pay dividends to the Borrower if a

 
 

--------------------------------------------------------------------------------

 

breach of any financial covenant in such agreement exists or would result from
such payment so long as any such financial covenant is customary for
similarly-situated companies and (c) following the consummation of the Aquila
Acquisition, Aquila may continue to be a party to the credit agreements in
existence at the time of the consummation of the Aquila Acquisition, which
restrict Aquila’s ability to pay dividends if (i) a breach of any financial
covenant in such agreements exists or would result from such payment or (ii)
Aquila’s senior unsecured credit rating is below Ba2 by Moody’s and BB by S&P.


2.           Conditions Precedent.  This Agreement shall be effective upon
receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Borrower, the Administrative Agent and the Required Lenders.


3.           Miscellaneous.


(a)           Except as herein specifically agreed, the Credit Agreement, and
the obligations of the Borrower thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)           The Borrower hereby represents and warrants as follows:


(i)           The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the Borrower’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.


(c)           The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement are true and correct as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Unmatured Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 
2

--------------------------------------------------------------------------------

 

(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]

 
3

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
GREAT PLAINS ENERGY INCORPORATED
 
a Missouri corporation
     
By:           /s/ Terry Bassham
 
Name:      Terry Bassham
 
Title:        Executive Vice President – Finance and Strategic
                 Development and CFO





LENDERS:
BANK OF AMERICA, N.A.
 
individually in its capacity as a
 
Lender and in its capacity as Administrative Agent
     
By:           /s/ P. Martin
 
Name:      Patrick Martin
 
Title:        Vice President




 
JPMORGAN CHASE BANK, N.A.
     
By:           /s/ Nancy R. Barwig
 
Name:      Nancy R. Barwig
 
Title:        Vice President




     
BNP PARIBAS
     
By:           /s/ Denis P. O’Meara
 
Name:      Denis O’Meara
 
Title:        Managing Director
     
By:           /s/ M Khatri
 
Name:      Manoj Khatri
 
Title:        Vice President
     
THE BANK OF TOKYO-MITSUBISHI UFJ,
LIMITED, CHICAGO BRANCH
     
By:           /s/ Chi-Cheng Chen
 
Name:      Chi-Cheng Chen
 
Title:       Authorized Signatory
     
WACHOVIA BANK
     
By:           /s/ L. S. Phillips
 
Name:      Leanne S. Phillips
 
Title:        Director








                                                                                                                                          FIRST
AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED
 
 

--------------------------------------------------------------------------------

 




 
BANK OF NEW YORK
     
By:
 
Name:
 
Title:
     
KEY BANK NATIONAL ASSOCIATION
     
By:           /s/ Keven D. Smith
 
Name:      Keven D. Smith
 
Title:        Senior Vice President
     
THE BANK OF NOVA SCOTIA
     
By:           /s/ Thane Rattew
 
Name:      Thane Rattew
 
Title:        Managing Director
     
UMB BANK, N.A.
     
By:           /s/ Robert P. Elbert
 
Name:      Robert P. Elbert
 
Title:        Senior Vice President
     
COMMERCE BANK, N.A.
     
By:           /s/ R. David Emley, Jr.
 
Name:      R. David Emley, Jr.
 
Title:       Vice President








                                                                                                                                          FIRST
AMENDMENT AGREEMENT
GREAT PLAINS ENERGY INCORPORATED
 
 

--------------------------------------------------------------------------------

 
